DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 28, “at least one lead leg” is vague as claim 25 uses lead legs.  It is unclear if they are the same or different elements.  If they are the same then “at least one of the lead legs” should be used.  If they are different, then the claim should set forth there are additional lead legs.
	In claim 31, “the leg channel” lacks antecedent basis.
In claims 31 and 35, “snapping” is vague as it is unclear what is meant by this term.  Does this mean the channel make a sound when the legs are inserted?  Or a sensed feeling?  Or that it is a quick/sudden movement into the channel?

	In claim 32, “at least one lead tail” is inferentially included and unclear if this is the same as the lead leg. It is suggested to first state that the paddle has a lead tail extending from each of the lead legs before the lead tail is discussed.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-30 and 32-34 are rejected under 35 U.S.C. 102a1 as being anticipated by Black et al (2015/0151114).  Black discloses the claimed invention and the use of a paddle body with electrodes (e.g. 502) and lead legs/tails (e.g. 506a/b) with gap and aperture between the lead legs/tails (e.g. 510).  Black discloses one insertion tool in figures 5A-D that has a stylet inserted into aperture/lumen 510 (inserted in both the axial and lateral directions as the stylet is a three dimensional stylet), where distal end of the stylet is the extension of the delivery tool, then disengaging the tool from the paddle once the lead is delivered (e.g. figures 5A-D, paras. 71-75, etc.).  This first tool meets the claimed limitations of claims 25, 26, 29, and 30.  
Black also discloses a second delivery tool in figure 6 where the paddle is delivered with a delivery device (e.g. 602) having oppositely facing channels for the legs/tails (e.g. 650) with central portion for stylet (e.g. 624) with actuator (e.g. 644, 631) to move the lead away from the delivery tool.  Black’s delivery tool distal end is considered the extension and it is extended into the aperture/hole between lead legs (e.g. figure 6D/6E, the aperture is the location where element 631 is pointing to) and the extension has both a lateral and axial insertion since it is a three-dimensional object.  Note that the leads 506 are considered to be both the legs and tails as no difference has been set forth in the claim between the two and/or that a first distal portion of the lead is considered the leg and a portion proximal of the distal portion is considered the tail (in the alternative, see the 103 rejection below).  As seen in figure 6C the channels have an opening less than 180 degrees and lead legs/tails are inserted into the channels (inserted in both the axial and lateral direction as the lead leg/tail is a three dimensional object).  For claim 27, Black discloses two different embodiments where the stylet can shoot out from/as part of the central projection of the delivery tool so the paddle is forced away from the distal connection portion when the actuator 1144 is pushed (e.g. figure 11, and states that it can be used in any embodiment in para. 95, etc.).  Black’s second embodiment delivery tool meets the claimed limitations of claims 25-30 and 32-34.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the alternative, claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al (2015/0151114) in view of Kishawi et al (2010/0137938).  Black discloses the claimed invention but does not specifically show the legs/tails as two separate elements.  Kishawi discloses the legs/tails as two separate elements (e.g. figure 3) to provide strain relief for the conductors as they leave the lead paddle.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Black, with the lead legs/tails being two separate elements, such as taught by Kishawi, to provide the predictable results of strain relief for the conductors and lead bodies as they exit the paddle to lessen breakage of the leads.  In addition, it has been held that constructing a formerly integral structure, such as the legs/tails in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Claims 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al (2015/0151114) as applied to claims 30 and 34 above, and over Black et al (2015/0151114) in view of Kishawi et al as applied to claim 34 above.  The metes and bounds of “snapping” are unclear, but Black or Black in view of Kishawi discloses the claimed invention and putting the legs/tails in the channels.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Black, or Black in view of Kishawi, with snapping the tails or legs into the channel of the delivery tool, since it would provide the predictable results of hearing an audible sound or feeling when the tail or leg is correctly inserted into the channel and/or providing for a quick insertion of the tail or leg into the channel to perform speed up the surgical delivery of the lead.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        6/13/22